      Case 2:20-cv-00591-JAM-DB Document 19 Filed 12/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GORDON ALLEN WILSON,                               No. 2:20-cv-0591 JAM DB P
12                        Petitioner,
13            v.                                         ORDER
14    PATRICK COVELLO,
15                        Respondent.
16

17           Petitioner is a state prisoner proceeding through counsel with a petition for a writ of

18   habeas corpus under 28 U.S.C. § 2254. Attorney Aaron Spolin has filed a proposed Substitution

19   of Counsel. The document was signed by petitioner’s current attorney, Hilda Scheib. However,

20   rather than petitioner’s signature, Mr. Spolin has used “/s/ Gordon Wilson.” Local Rule 182(g)

21   requires that a Substitution of Counsel include signatures from the party’s current attorney,

22   proposed attorney, and the party. This court finds the electronic signature Mr. Spolin used

23   insufficient for petitioner.

24           This court recognizes the difficulties counsel faces in communicating with petitioner,

25   particularly given the prisons’ restrictions on prisoner movement due to the COVID-19 pandemic.

26   Accordingly, this court will give Mr. Spolin the opportunity to either provide a new proposed

27   Substitution of Counsel form with appropriate signatures, including petitioner’s, or a declaration

28   ////
                                                        1
      Case 2:20-cv-00591-JAM-DB Document 19 Filed 12/29/20 Page 2 of 2


 1   in support of the current proposed Substitution in which Mr. Spolin confirms that he has

 2   communicated with petitioner and petitioner approves the substitution.

 3            For the foregoing reasons, IT IS HEREBY ORDERED that within thirty days of the date

 4   of this order, attorney Aaron Spolin shall provide either a new proposed Substitution of Counsel

 5   or the declaration described above in support of the currently filed proposed Substitution.

 6   Dated: December 28, 2020

 7

 8

 9

10

11

12

13

14

15   DLB:9
     DLB1/prisoner-habeas/wils0591.sub csl
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
